DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-20, 29 and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Shargani (US PGPUB 20160130836) or, in the alternative, under 35 U.S.C. 103 as obvious over Schmeichel (US Patent 8857887).
Regarding claim 15,  Shargani teaches A cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the cover of Shargani is capable of being used to cover a poultry container), comprising: 
first and second guides substantially parallel to one another (supports 4; Fig. 1A);
 first and second longitudinal supports (elongated rods 2; Fig. 1A) movably connected to the first and second guides (supports 4);
and a flexible cover sheet connected to the first and second longitudinal supports (canopy 1 is connected to elongated rods 2; Fig. 1A);
 wherein the first and second guides (supports 4) are provided with holding locations for securely positioning the first and second longitudinal supports onto the first and second guides (see Fig. 1A, wherein supports 4 have holding locations for securely positioning elongated rods 2 on supports 4 via connection through connectors 9 and base 7; para [0080]);
 wherein each of the first and second longitudinal support (elongated rods 2) includes first and second brackets (connector 9; Fig. 1A) located on opposed ends thereof, the first bracket (connector 9) encircles the first guide (support 4)  and the second bracket (connector 9) encircles the second guide (support 4), respectively (see Fig. 3), to suspend the flexible cover sheet (canopy 1) between the first and second guides (supports 4; Fig. 6), the first and second longitudinal supports (elongated rods 2) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (canopy 1) located therebetween (see Fig. 5A);
 wherein the first and second longitudinal supports are independently actuated allowing the cover to open from both ends of the first and second guides (see Fig. 6, wherein the elongated rods are independently actuated allowing the cover to open from both ends of the supports 4 since connectors 9 are slidably engaged with supports 4; para [0080]);
 wherein the first and second guides are linear (see Fig. 6, wherein supports 4 are linear);
 and wherein the first and second longitudinal supports (elongated rods 2) extend perpendicularly from the first and second guides (supports 4) and are configured to support and hold the flexible cover sheet (canopy 1; see Fig. 6), wherein the holding locations of the substantially parallel guides (locations where connectors 9 are engaged with support 4) are predefined with at least one relief on the first and second guides (connector 9 is capable of being fixably supported from support 4 or movably suspended from support 4; para [0080]).  
In the event that applicant disagrees with examiner’s interpretation of a relief based on the word fixed, then Schmeichel (US Patent 8857887) teaches wherein the holding locations of the substantially parallel guides are predefined with at least one relief on the first and second guides (ferromagnetic material 26 of the side rails 32 are predefined and magnetically connect to magnets 44 of cover 18; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic force (ferromagnetic material 26 and magnets 44) as taught by Schmeichel to the preferred holding locations of the cover of Shargani, as doing so provides a mechanism that automatically engages the connectors in the desired positions which increases ease of use, as recognized by Schmeichel (Col. 2, lines 50-52).
Regarding claim 17, Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 15 and Schmeichel further teaches wherein the holding locations of the first and second guides are defined with magnetic force (ferromagnetic material 26 of the side rails 32 magnetically connect to magnets 44 of cover 18; Fig. 2).
Regarding claim 18 , Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 15 and Shargani further teaches wherein the flexible cover sheet is provided with openings (the material for canopy 1 may be mesh, which has small openings; para [0093]).
Regarding claim 19 , Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 15 and Shargani further teaches wherein the flexible cover sheet (canopy 1) is a net having a wire mesh structure (canopy 1 may be of a mesh material including wire; para [0093]), such that adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (the canopy 1 is flexible and allows for the canopy system to open and close when elongated rods 2 are moved away from the other elongated rods 2; para [0093]).
Regarding claim 20 , Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 15 and Shargani further teaches wherein at least one of said first and second longitudinal supports is immovably fixed to the first and second guides (elongated rods 2 may be immovably fixed to the supports 4, via connectors 9; para [0080]).
Regarding claim 29 , Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 15 and Shargani further teaches wherein the flexible cover sheet is stretchable (canopy 1 is flexible; para [0093]), such that adjustment of the first and second longitudinal supports (elongated rods 2) away from one another stretches the flexible cover sheet (para [0080]).
Regarding claim 31 , Shargani, alone, or in the alternative with Schmeichel, teaches the limitations of claim 20 and Shargani further teaches wherein the at least one of said first and second longitudinal supports is immovably fixed at the center of the first and second guides (elongated rods 2 may be immovably fixed to supports 4, via connectors 9, such that a user positions the elongated rods 2 at the center of the supports 4; para [0080]).
Claims 22-23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shargani (as above), alone or, in the alternative, with  Schmeichel (as above) and Swanson (US Patent 5938270).
Regarding claim 22, Shargani, alone, or in the alternative with Schmeichel teaches the cover for a poultry container according to claim 15 but does not teach a poultry container for holding live poultry comprising: a bottom wall, four side walls protruding from the bottom wall, to which the cover is connected to the side walls at a distance from the bottom wall. 
Swanson teaches a poultry container (container 12; Fig. 1) for holding live poultry comprising (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of being used hold live poultry): a bottom wall (see Fig. 3, wherein container 12 has a bottom), four side walls protruding from the bottom wall (see Fig. 3, wherein container 12 has four side walls) and a cover (tarpaulin 14; Fig. 3), to which the cover (tarpaulin 14) is connected to the side walls at a distance from the bottom wall (Figs. 1 & 3).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a container, as taught by Swanson, to the cover of Shargani, alone, or in the alternative with Schmeichel, in the event the user wishes to use the cover of Shargani, alone, or in the alternative with Schmeichel, to cover a container such as the one taught by Swanson so as to protect the items placed in the container, and with the flexibility of opening and closing the cover in various locations on the container as desired, as understood by one of ordinary skill in the art. 
Regarding claim 23, Shargani, alone, or in the alternative with Schmeichel, and further in view of Swanson teaches the limitations of claim 22 and further teaches wherein the holding locations are located on the first and second guides (Shargani - locations where connectors 9 are engaged with support 4) at least at positions proximate to a corner (Shargani – see Fig. 6, wherein the locations of the connectors 9 are proximate to a corner (at intersection of beam 29 and support 4)) adjoining two side walls of the poultry container (Swanson – container 12) and at one or more positions centrally between two side walls opposite one another (Shargani – see Fig. 6, wherein the locations of the connectors 9 are centrally located between beams 29).
Regarding claim 30, Shargani teaches a cover for a poultry container for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the cover of Shargani is capable of being used to cover a poultry container), comprising: 
first and second guides substantially parallel to one another (supports 4; Fig. 1A);
first and second longitudinal supports (elongated rods 2; Fig. 1A) slidably connected (via connectors 9; Fig. 1A) to the first and second guides (supports 4);
and a flexible cover sheet (canopy 1; Fig. 1A) connected to the first and second longitudinal supports (elongated rods 2), the flexible cover having a wire mesh structure (canopy 1 may be of a mesh material including wire; para [0093]), such that adjustment of the first and second longitudinal supports away from one another stretches the flexible cover sheet (canopy 1 is flexible and allows for the canopy system to open and close when elongated rods 2 are moved away from the other elongated rods 2; para [0093]);
 wherein the first and second guides are provided with holding locations for securely positioning the first and second longitudinal supports onto the first and second guides (see Fig. 1A, wherein supports 4 have holding locations for securely positioning elongated rods 2 on supports 4 via connection through connectors 9 and base 7; para [0080]);
wherein each of the first and second longitudinal support (elongated rods 2) includes first and second brackets (connectors 9) located on opposed ends thereof, the first bracket encircles (connector 9) the first guide (support 4) and the second bracket (connector 9) encircles the second guide (support 4), respectively, to suspend the flexible cover sheet (canopy 1) between the first and second guides (supports 4), the first and second longitudinal supports (supports 4) being spaced apart from one another by a variable distance formed by a segment of the flexible cover sheet (canopy 1) located therebetween (see Fig. 5A);
wherein the first and second guides are immovable when fixedly attached to the beam (supports 4 are immovable when fixedly attached to beam 29; Fig. 6);
wherein a third longitudinal support (see Fig. 6, wherein there are multiple elongated rods 2) includes first and second brackets (connectors 9) immovably fixed (see para. [0080]) to the first and second guides (supports 4) at or near an end portion of the first and second guides (see Fig. 6);
wherein the first and second guides are linear (see Fig. 6, wherein the supports 4 are linear);
and wherein the first and second longitudinal supports (elongated rods 2) extend perpendicularly from the first and second guides (supports 4) and are configured to support and hold the flexible cover sheet (cover 1; See Fig. 6), wherein the holding locations (locations where connectors 9 are engaged with supports 4) of the substantially parallel guides are predefined with at least one relief on the first and second guides (connector 9 is capable of being fixably supported from support 4 or movably suspended from support 4; para [0080]).
In the event that applicant disagrees with examiners interpretation of a relief based on the word fixed, then Schmeichel (US Patent 8857887) teaches wherein the holding locations of the substantially parallel guides are predefined with at least one relief on the first and second guides (ferromagnetic material 26 of the side rails 32 are predefined and magnetically connect to magnets 44 of cover 18; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic force (ferromagnetic material 26 and magnets 44) as taught by Schmeichel to the preferred holding locations of the cover of Shargani, as doing so provides a mechanism that automatically engages the connectors in the desired positions which increases ease of use, as recognized by Schmeichel (Col. 2, lines 50-52).
Shargani does not teach a poultry container for holding live poultry.
Swanson teaches a poultry container (container 12; Fig. 1) for holding live poultry (the recitation of “for poultry container for holding live poultry” is merely intended use language and wherein the container of Swanson is capable of being used hold live poultry). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a container, as taught by Swanson, to the cover of Shargani, alone, or in the alternative with Schmeichel,  in the event the user wishes to use the cover of Shargani, alone, or in the alternative with Schmeichel, to cover a container such as the one taught by Swanson so as to protect the items placed in the container, and with the flexibility of opening and closing the cover in various locations on the container as desired, as understood by one of ordinary skill in the art. 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shargani (as above) alone, or in the alternative with Schmeichel (as above) as applied to claims 22-23 and 30 above, and further in view of Swanson (as above) and De Camp (US Patent 2553637).
Regarding claim 24, Shargani as modified by Schmeichel and Swanson teaches the limitations of claim 22 but is silent about a door, arranged to form a section of one of the side walls and a section of the bottom wall, which door is slidably connected with the rest of the poultry container.
De Camp teaches a door for trucks which has a door (door 3; Fig. 1; Col 14, lines 65-70), arranged to form a section of one of the side walls (side wall 1; Fig. 4), which door is slidably connected (opening may be arranged to be slid along the side of the vehicle as a sliding door; Col. 14, lines 65-70) with the rest of the poultry container (door 3 is adapted for structures such as trucks, railroad cars and the like, which are capable of holding live poultry; Col. 1, lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sliding door as taught by De Camp to the poultry container of Shargani, as modified by Schmeichel and Swanson, because doors are common features which provide users with easy access to the contents within, as understood by one of ordinary skill in the art.
Regarding claim 25, Shargani, as modified by Schmeichel and Swanson, teaches the limitations of claim 24 but does not specifically teach wherein the door is centrally located to one of the side walls to which the door is connected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the door to a central location to one of the side walls, since it has been held that rearranging parts of an invention involves only routine skill in the art (a door at any location provides a user with access to the interior). In re Japikse, 86 USPQ 70.
Claims 27 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shargani (as above), alone, or in the alternative with Schmeichel (as above), Swanson (as above) and Esbroeck (US Patent 5060596).
Regarding claim 27, Shargani as modified by Schmeichel and Swanson teaches a poultry container with a poultry container cover according to claim 22 but does not teach a poultry container assembly for holding five poultry, comprising a plurality of stacked poultry containers.
Esbroeck teaches that it is known to carry stacked poultry containers in a truck (live poultry are often placed in containers (container 100 is comprised of stacked compartments (I, Il, Ill, IV, V; Fig. 1) and moved, for example by truck; Col. 1, lines 20-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of stacked poultry containers as taught by Esbroeck in the poultry container of Shargani, as modified by Schmeichel and Swanson, because it is an efficient way to transport large quantities of poultry, as understood by one of ordinary skill in the art.
Regarding claim 28, Shargani as modified by Schmeichel, Swanson and Esbroeck teaches the limitations of claim 27 and further teaches wherein the poultry container assembly includes a poultry container base (Esbroeck - container 100 includes a base at compartment 1; Fig. 1).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Shargani (as above), alone, or in the alternative with Schmeichel (as above), in view of Cramaro (US Patent US 4189178).
Regarding claim 33, Shargani, alone or in the alternative with Schmeichel, teaches the container cover according to claim 15, but does not teach wherein the longitudinal supports are in plane with the first and second guides.
Cramaro teaches wherein the longitudinal supports (rods 6; Fig. 1) are in plane with the first and second guides (cables 9, 10; Fig 1).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide longitudinal supports that are in plane with the first and second guides, as taught by Cramaro, to the cover of Shargani, alone or in the alternative with Schmeichel, since this allows for the cover to be positioned higher, thereby allowing coverage of taller/more items below, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant’s arguments with respect to the prior art of Payne, Swanson, Scott, De Camp, and Esbroeck  have been considered but are moot because the new ground of rejection does not rely on any of these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argued that Schmeichel does not teach the claimed limitations of the holding locations, at least one relief on the first and second guides, first and second longitudinal supports, and the brackets.
	In response, Shargani teaches that the cover can be fixed onto the guide 4 but does not specifically state how it is being fixed thereon.  Schmeichel is relied on for a relief 26 that is in predefined fixed holding locations on rails 32 to magnetically connect with the magnets 44 of cover 18.  Thus, one of ordinary skill in the art reviewing Schmeichel would use the relief/magnet connection means of Schmeichel in the cover of Shargani in order to provide predefined fixed holding locations for the cover. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art is related to a system for hauling poultry which share similar structural limitations to those described in the current application. Prior art of note Williams (US Patent 6006809) discloses a detent (238; Fig. 19) defined on a rafter (273). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643